          Case 1:18-cr-00694-RA Document 29 Filed 04/09/19 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 8, 2019

BY ECF
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Lewis Stahl
               18 Cr. 694 (RA)

Dear Judge Abrams:

       The Government respectfully submits this letter in response to the First Amended Motion
for Reconsideration of Sentencing (the “Motion”) filed by defendant Lewis Stahl (“Stahl” or “the
defendant”), and in advance of the hearing scheduled for April 9, 2019 at 1 pm. On March 26,
2019, this Court sentenced the defendant to a below-Guidelines term of 30 months’
imprisonment. The defendant now argues that reconsideration of that sentence is warranted, on
the grounds that he was not given “a meaningful opportunity to discuss” at sentencing a printout
obtained by the Court from the United States Sentencing Commission (the “Sentencing
Commission Printout”). (See Mot. at 2.) For the reasons set forth below, the defendant’s Motion
should be denied.

         First, although the defendant brings his Motion pursuant to Federal Rule of Criminal
Procedure 35(a), Rule 35(a) is plainly inapplicable here. Rule 35(a) provides that, within
fourteen days of sentencing, “the court may correct a sentence that resulted from arithmetical,
technical, or other clear error.” Fed. R. Crim. P. 35(a). This rule “is intended to be very narrow
and to extend only to those cases in which an obvious mistake has occurred in the sentence, that
is, errors which would almost certainly result in a remand of the case to the trial court for further
action.” United States v. Cabrera, 64 F.3d 67, 72 (2d Cir. 1995) (quoting Fed. R. Crim. P. 35
Advisory Committee’s Note). Importantly, the rule is “not intended to afford the court the
opportunity to reconsider the application or interpretation of the sentencing guidelines or for the
court simply to change its mind about the appropriateness of the sentence.” Id. Moreover, the
rule should not be used “to reopen issues previously resolved at the sentencing hearing through
the exercise of the court’s discretion with regard to the application of the sentencing guidelines.”
Id. at 72-73, 76 (holding that the district court improperly resentenced the defendant beyond the
court’s limited authority to do so under the scope of Rule 35(c), which was the former
denomination of Rule 35(a)); see also United States v. Goddard, No. 17 Cr. 439 (LAP), 2018
WL 4440503, at *1 (S.D.N.Y. Sept. 17, 2018) (holding that defense motion challenging the
court’s application of the sentencing guidelines was improperly brought under Rule 35(a));
           Case 1:18-cr-00694-RA Document 29 Filed 04/09/19 Page 2 of 3
                                                                                               Page 2


United States v. Eberhard, No. 03 Cr. 562 (RWS), 2005 WL 2172031, at *2 (S.D.N.Y. Sept. 8,
2005) (holding that defense’s reliance on Rule 35(a) was misplaced, because “Rule 35(a) does
not authorize a sentencing court to reconsider either the facts or the sentencing guidelines
underlying its originally imposed sentence. The only sentences that may be corrected are those
that are ‘illegal’ or that result from ‘an incorrect application of the guidelines.’”); cf United
States v. Rosner, 549 F.2d 259 (2d Cir. 1977) (cited by the defense) (addressing remand of a
sentence in a non-Rule 35(a) context).

         Here, the defendant’s alleged inability to make arguments about the Sentencing
Commission Printout is not “clear error” of the type contemplated by Rule 35(a). It did not
result in an “obvious mistake” in the defendant’s sentence, see Cabrera, 64 F.3d at 72, nor did it
result in an “illegal” sentence or a sentence that involved “an incorrect application of the
guidelines,” see Eberhard, 2005 WL 2172031, at *2. The Sentencing Commission Printout is a
one-page document that was presented to the parties by the Court during the course of the
sentencing. As the Court noted during the sentencing, it “really only has a very limited amount
of information, so it’s not that helpful, but it indicates that 21 percent of the time, a sentence was
imposed within the guidelines range for this particular level and this particular guideline
provision, 2T1.1.” (Sentencing Tr. at 50.) The Sentencing Commission Printout was therefore
only one factor that the Court took into consideration at sentencing, along with the sentencing
charts provided by counsel for both sides, and the numerous other arguments made by the
parties. (See id.) The Court appropriately considered the advisory Sentencing Guidelines range
of 37 to 46 months imprisonment, as well as the Section 3553(a) factors, including the nature and
circumstances of the offense, the personal history and characteristics of the defendant, and the
need to promote respect for the law, provide just punishment, and afford adequate deterrence to
criminal conduct. (See id. at 47-48.) In so doing, the Court arrived at a below-Guidelines
sentence of 30 months’ imprisonment. The defendant, through his Motion, now seeks to argue
that a sentence of 21 months or less would be more in line with the data that appears in the
Sentencing Commission Printout. The defendant is thus asking the Court to reconsider the facts
that led it to impose its sentence, and the size of the variance that it made from the advisory
Sentencing Guidelines range, neither of which is permissible under Rule 35(a). 1

        Second, even if the Motion were appropriate under Rule 35(a), the Motion would still fail
because – contrary to his assertions – the defendant had ample opportunity to make arguments
about the Sentencing Commission Printout. The Sentencing Commission Printout was presented
to the parties towards the beginning of defense counsel’s oral argument at the sentencing
proceeding. (See Sentencing Tr. at 19-20.) After receiving a copy of the printout, the defense
could have asked for time to review it, or even for an adjournment to have a chance to study it
and respond to it in writing. See, e.g., Rosner, 549 F.2d at 261 (remanding case for resentencing
where defense counsel had requested an adjournment so he might have an opportunity to respond
to prosecutor’s memorandum, and the adjournment request was denied by the court). Indeed, the

1
  The defendant’s request is also barred by the terms of his plea agreement with the Government,
under which he waived his right to challenge a sentence within or below the advisory Guidelines
range of 37 to 46 months’ imprisonment. See Goddard, 2018 WL 4440503, at *1 (finding that
the defendant’s motion, in addition to being improperly brought under Rule 35(a), was “barred
by the terms of the plea agreement”).
          Case 1:18-cr-00694-RA Document 29 Filed 04/09/19 Page 3 of 3
                                                                                             Page 3


Court in this case invited defense counsel to “take a minute and look at [the printout],” if the
defense wished to do so. (See Sentencing Tr. at 20.) But the defense opted, instead, to continue
with the proceeding and to focus on other sentencing arguments, particularly the personal history
and the characteristics of the defendant. (See id. at 21-44.) Accordingly, for the defense now to
complain that they “did not have a meaningful opportunity to discuss this printout” (cf. Mot. at 2)
is simply factually inaccurate. Rather, for understandable strategic reasons – including,
presumably, the fact that the defense was advocating for a term of probation – the defense chose
not to discuss the Sentencing Commission Printout, and to make other arguments instead. Now,
following the completion of the sentencing proceeding and the imposition of a 30-month
sentence, the defendant has thought of a new argument, namely, that a 21-month sentence would
be more appropriate, in light of the data in the printout. He is attempting to use that new
argument to relitigate the sentence that the Court has already imposed. This tactic is improper
and should not be allowed.

         Finally, even if the defendant’s attempt to relitigate the sentencing were proper, which it
is not, the new argument that he proposes should be rejected on its merits. The defendant
purportedly wishes to argue that “in light of the Judge’s oral findings regarding the Defendant’s
non-criminal and charitable background, a sentence not in excess of the average would be more
appropriate than a sentence exceeding the average by 9 months.” (See Mot. at 3.) That
argument, however, misses the mark. Prior to the sentencing, the Government submitted a chart
of sentences in other recent tax cases to illustrate the point that “similar sentences have been
meted out in cases involving comparable long-running criminal conduct.” (See Govt. Sentencing
Mem. at 14.) The Government’s chart included, as a point of comparison, descriptions of the
conduct involved in each of the comparable cases. The defense, in response, also submitted a
chart, in which it highlighted cases that it contended involved comparable conduct, along with a
cover letter in which it discussed the facts of two of those cases. (See Def. Letter of Mar. 22,
2019 at 1-2.) The Sentencing Commission Printout, however, contains no facts about the nature
of the conduct involved in any of the 19 cases that it lists. There is, accordingly, simply no
practical way to compare the conduct in those 19 cases to the conduct of the defendant in this
case, or to weigh it against the personal history and characteristics of the defendant. As a result,
there is no factual basis for the defense’s suggested conclusion that “a sentence not in excess of
the average would be more appropriate” here.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney


                                              By: ___/s/ Sarah Paul______
                                                  Sarah E. Paul
                                                  Assistant United States Attorney
                                                  (212) 637-2326

cc:    Susan Kellman, Esq. (by ECF)
       Patricia Pileggi, Esq. (by ECF)
